PER CURIAM.
Dawn Pearson appeals an order finding her in willful contempt for violating a visitation provision in the final judgment of dissolution of marriage. On appeal, Ms. Pearson takes issue with the trial court’s in camera interview of the child during the hearing on the motion for contempt. However, Ms. Pearson made no objection to the interview before the trial court, either before or after it occurred. While we generally discourage such a procedure — a procedure which resulted in the disqualification of the trial judge in this proceeding — we do not find fundamental error in this record based upon the in camera interview.
We affirm the finding of contempt and the provisions requiring Ms. Pearson to pay Mr. Pearson the sum of $135.09 and to provide Mr. Pearson make-up visitation. We reverse, however, that portion of the order which calls for an immediate temporary change in custody should Ms. Pearson fail to comply with the order. See, e.g., LaLoggia-VonHegel v. VonHegel, 732 So.2d 1131 (Fla. 2d DCA 1999). On re*550mand, that provision shall be stricken from the order. The stay previously entered by this court is lifted as of the date of this opinion.
Affirmed in part; reversed in part; and remanded for further proceedings consistent with this opinion.
ALTENBERND, C.J., and CASANUEVA and VILLANTI, JJ., Concur.